DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wellhead and the pressurized equipment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to. “Axially” in the abstract should be changed to “axial”  Correction is required.  See MPEP § 608.01(b).
In paragraph 0048, line 2, there is missing language immediately following “to”.  
Appropriate correction is required.
Claim Objections
Claims 1-5 are objected to because of the following informalities: Claims 1-3 are missing periods at the end of each of the claims. In claim 4, line 1, “from” should be changed to “for”. In claim 5, the use of the word “axially” in this instance is incorrect and should be changed to “axial”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the “interior” and the “exterior” fitting, and there is no antecedent basis for these limitations, as the members have only been identified as “upper” and “lower” fittings, and an exterior or interior fitting has not been specified in the claim. 
Claims 2 and 3 are rejected under this section because the claims depend from claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication Number WO 2012/028838 A2 (Bruce).
As concerns claim 1, Bruce discloses, in various embodiments, a fluid connection that consists of: a. An upper and lower fitting meant to connect a wellhead to various equipment in a high-pressure environment (generally shown in the figures as upper and lower fittings 36 and 38) b. An annular sealing element between the upper and lower fittings (shown at 62 in figure 2) c. A plurality of interlocking cam grooves on the interior fitting and locking pins on the exterior fitting that, when vertical force is applied, will guide the fittings into a coupled state capable of withstanding the axial forces associated with the maximum allowable working pressure of the assembly and when subsequent vertical forces are applied will allow for the complete disengagement of said fittings (In the exemplary embodiment of figures 11a-11f, the coupled state is shown at figure 11a, axial upward and downward movement of the work string causes movement of the pin 82 through the cam grooves 84, that facilitates disengagement of the fittings, as shown sequentially moving from the fully connected position of figure 11a to the fully disengaged position of figure 11f, identified as position 6 of the pin 82)  d. A visual indication to allow for direct confirmation of the connection being in the coupled state (which would obviously be the pin in the position in the groove, as illustrated in figure 11a). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the cam grooves as illustrated in figure 11 to obtain the predictable result of providing a staged release and de-pressurization of the connectors, thus preventing any violent separation due to any internal elevated pressures.
As concerns claim 2, Bruce discloses the fluid connection of Claim 1, wherein the mechanism acts to couple and decouple any pressure control equipment or well servicing equipment through force input provided from the associated hoisting apparatus and no other non- conservative force (as the disengagement is facilitated by axial movement of the work string).
As concerns claim 3, Bruce discloses the fluid connection of Claim 1, wherein the connection requires no remote operation save that of the application of upward force applied by a hoisting apparatus (Id.).
Allowable Subject Matter
	Claims 4-15 are considered to be allowable at this time, as the prior art does not disclose, teach or suggest the pressurizable assembly that is configured as specified in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,516,703 (Templeton) discloses an apparatus for running retrievable objects into an out of bore holes, wherein the terminal end of the barrel and the upper terminal end of the mandrel include releasable engaging means associated therewith which cooperate together in a manner whereby relative downward movement of the barrel with respect to the mandrel enables oppositely disposed fingers to ride in a set of slots which guidably permit the release of the barrel with respect to the 
	US 2016/0084027 (Silva et al.) discloses a selective locking apparatus for an indicating tool, the selective locking apparatus includes a mandrel having a rotational collet finger receiving area including a plurality of unlocked-position tracks alternatingly arranged with a plurality of locked-position detents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679